DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement/Examiner’s Comments
	The information disclosure statements (IDS) submitted on 03/24/2021 have been considered by the Examiner.
It should be noted that these IDS documents were filed before the mailing date of the Notice of Allowance on 03/31/2021 but were inadvertently not considered.
The cited reference Huber et al. (US 2009/0227823; cite # 6) suggests pyrolysis of hydrocarbonaceous material, including biomass, to make discrete and identifiable biofuels (Abstract, [0044]-[0045]). The pyrolysis is conducted for a duration greater than a few seconds and up to 480 seconds, for example of 1-4 minutes ([0023] and [0077]); the method produces liquid hydrocarbons that can be used as fuel blending components which can be soluble in gasoline and compatible for blending with gasoline and diesel ([0125]-[0126], [0134], [0140], [0142]). Huber is different from the instant invention in that it does not teach or suggest making aerosols from the heating of the C-O-H compound and passing the aerosol through a liquid hydrocarbon fuel.
Also, the cited Bos et al. (WO 2011/099850; cite # 4 under Foreign Patent Documents) teaches capturing aerosols from a gas phase by passing the aerosols through a liquid hydrocarbon that is a condensate from the aerosol (pg. 3 lines 16-22 and pg. 4 line 6 to pg. 5 line 32). The aerosols are produced from biomass thermal treatments including pyrolysis, gasification and torrefaction (temperature range of 200-1300 °C (pg. 5 lines 24-26). Bos is silent about the claimed residence time of at least a 100 seconds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772